Exhibit 10.1

 
COMPANY VOTING AGREEMENT
 
This COMPANY VOTING AGREEMENT ("Agreement") is made as of December 16, 2005,
between International Microcomputer Software, Inc., a California corporation
("IMSI"), Broadcaster, Inc., a Delaware corporation ("IMSI Delaware"), and the
undersigned stockholder ("Stockholder") of AccessMedia Networks, Inc., a
Delaware corporation (the "Company").
 
RECITALS:
 
WHEREAS, concurrently with the execution and delivery of this Agreement, IMSI,
Broadcaster, Inc., ACCM Acquisition Corp., a Delaware corporation and wholly
owned subsidiary of IMSI ("Merger Sub"), and the Company are entering into an
Agreement of Plan of Merger of even date herewith (the "Merger Agreement"),
pursuant to which Merger Sub will be merged with and into the Company, and the
Company will become a wholly owned subsidiary of IMSI Delaware (the "Merger");
 
WHEREAS, as of the date hereof, Stockholder is the Beneficial Owner (as defined
below) of Subject Shares (as defined below); and
 
WHEREAS, in order to induce IMSI, IMSI Delaware and Merger Sub to enter into the
Merger Agreement, Stockholder has agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and of the covenants
and agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties agree as follows:
 

1.
Definitions.

 
(a) "Beneficially Own" or "Beneficial Owner" with respect to any securities
means having "beneficial ownership" as determined pursuant to Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the "Exchange Act").
 
(b) "Company Capital Stock" means shares of the Company’s common stock, no par
value per share.
 
(c) "Company Options and Other Rights" means options, warrants and other rights
to acquire, directly or indirectly, shares of Company Capital Stock.
 
(d) "Expiration Date" means the earlier to occur of (i) the Effective Time (as
defined in the Merger Agreement) and (ii) the date on which the Merger Agreement
is terminated pursuant to its terms; provided, however, that the obligations of
Stockholder under Sections 2(a)(iv) and (b) hereof shall survive the Expiration
Date until the earlier of (i) December 31, 2010 and (ii) the date on which the
former stockholders of AccessMedia Beneficially Own a majority of the
outstanding shares of common stock of IMSI (the "Voting Termination Date").
 
(e) "Subject Shares" means (i) all shares of Company Capital Stock Beneficially
Owned by Stockholder as of the date of this Agreement; (ii) all additional
shares of Company Capital Stock of which Stockholder acquires Beneficial
Ownership during the period from the date of this Agreement through the
Expiration Date, and (iii) for purposes of Stockholder’s obligations under
Sections 2(a)(iv) and (b) hereof, all shares of capital stock of IMSI and IMSI
Delaware Beneficially Owned by Stockholder at each election of directors
specified therein.
 

--------------------------------------------------------------------------------


2.
Voting.

 
(a) Stockholder hereby agrees that, prior to the Expiration Date (or, in the
case of paragraph (iv), prior to the Voting Termination Date), at any meeting of
the stockholders of the Company, IMSI or IMSI Delaware, however called, and in
any written action by consent of stockholders of the Company, IMSI or IMSI
Delaware, unless otherwise directed in writing by IMSI or IMSI Delaware,
Stockholder shall cause to be counted as present thereat for purposes of
establishing a quorum and shall vote, or cause to be voted, any and all Subject
Shares Beneficially Owned by Stockholder as of the record date of such meeting
or written consent:
 
(i) in favor of the Merger, the execution and delivery by the Company of the
Merger Agreement and the adoption and approval of the Merger Agreement and the
terms thereof, in favor of each of the other actions contemplated by the Merger
Agreement and in favor of any action in furtherance of any of the foregoing;
 
(ii) against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement;
 
(iii) against the following actions (other than the Merger and the transactions
contemplated by the Merger Agreement): (A) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Company or any subsidiary of the Company; (B) any sale, lease,
sublease, exclusive license, sublicense or transfer of a material portion of the
rights or other assets of the Company or any subsidiary of the Company; (C) any
reorganization, recapitalization, dissolution or liquidation of the Company or
any subsidiary of the Company; (D) any amendment to the Company's articles of
incorporation or bylaws; and (E) any other action which is intended, or could
reasonably be expected, to impede, interfere with, delay, postpone, discourage
or adversely affect the Merger or any of the other transactions contemplated by
the Merger Agreement or this Agreement; and
 
(iv) with respect to each election of directors of IMSI or IMSI Delaware
following the Closing Date until the Voting Termination Date, in favor of Martin
Wade, III and each other individual nominated by IMSI or IMSI Delaware (subject
to Stockholder’s right to have certain individuals designated by the
Stockholders’ Representative pursuant to the Merger Agreement).
 
(b) Stockholder also agrees to vote all of his, her or its shares from time to
time and at all times until the Voting Termination Date, in whatever manner as
shall be necessary to ensure that the director elected pursuant to Section
2(a)(iv) of this Agreement may not be removed from office (other than for cause)
unless (A) such removal is directed or approved by IMSI or IMSI Delaware or (B)
IMSI or IMSI Delaware is no longer so entitled to designate or approve such
director. Stockholder agrees to execute any written consents required to
effectuate the obligations of this Agreement.
 
2

--------------------------------------------------------------------------------


(c) Prior to the Expiration Date or the Voting Termination Date, as the case may
be, Stockholder shall not enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with Section
2(a).
 
(d) Stockholder hereby waives and agrees not to exercise any applicable
"appraisal rights" under the Delaware General Corporations Law with respect to
the Subject Shares in connection with the Merger and the Merger Agreement.
 

3.
Revocation of Prior Proxies.

 
(a) Stockholder hereby revokes any and all prior proxies or powers of attorney
given by Stockholder with respect to the voting of the Subject Shares and agrees
not to grant any subsequent proxies or powers of attorney with respect to the
voting of the Subject Shares until the Expiration Date. 
 
(b) Stockholder shall, at IMSI’s and IMSI Delaware's expense, perform such
further acts and execute such further documents and instruments as may
reasonably be required to vest in IMSI and IMSI Delaware the power to carry out
and give effect to the provisions of this Agreement.
 
4.     No Restrictions on Transfer. It is understood and agreed that (i) this
Agreement does not prohibit the Stockholder from selling or otherwise
transferring the Subject Shares, provided, however, that it shall be a condition
to any such sale or transfer of the Subject Shares prior to the Closing Date of
the Merger that the transferee agrees to become a party to this Agreement, and
(ii) the obligations under this Agreement following the Closing Date of the
Merger shall terminate with respect to any Subject Shares that are sold or
otherwise transferred by the Stockholder.
 
5.     Covenants of Stockholder. The Stockholder covenants and agrees for the
benefit of IMSI and IMSI Delaware that, until the Expiration Date, Stockholder
will not:
 
(a) sell, transfer, pledge, hypothecate, encumber, assign, tender or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, hypothecation,
encumbrance, assignment, tender or other disposition of, (i) any Subject Shares
or any interest therein, or (ii) any Company Options and Other Rights or any
interest therein; provided, however, that Stockholder may convert, exercise or
exchange Company Options and Other Rights into or for shares of Company Capital
Stock in which event such shares of Capital Stock shall become and be deemed
Subject Shares subject to all the terms and conditions of this Agreement;
 
3

--------------------------------------------------------------------------------


(b) grant any powers of attorney or proxies or consents in respect of any of the
Subject Shares, deposit any of such Subject Shares into a voting trust, or enter
into a voting agreement with respect to any of such Subject Shares; and
 
(c) take any other action with respect to the Subject Shares that would in any
way restrict, limit or interfere with the performance of Stockholder's
obligations hereunder or the transactions contemplated hereby and the Merger
Agreement.
 
6.     Representations and Warranties of Stockholder. Stockholder represents and
warrants to IMSI and IMSI Delaware as follows:
 
(a) As of the date of this Agreement and at all times through the Expiration
Date:
 
(i) Stockholder is and will be the Beneficial Owner (free and clear of any
encumbrances or restrictions) of the outstanding shares of Company Capital Stock
set forth under the heading "Shares of Company Capital Stock Beneficially
Owned", on the signature page hereof.
 
(ii) Stockholder is and will be the Beneficial Owner (free and clear of any
encumbrances or restrictions) of the outstanding Company Options and Other
Rights set forth under the heading "Company Options and Other Rights
Beneficially Owned" on the signature page hereof (except to the extent that such
Company Options and Other Rights are converted into, exercised or exchanged for
shares of Company Capital Stock); and
 
(iii) Stockholder does not directly or indirectly Beneficially Own any shares of
Company Capital Stock or Company Options or Other Rights or other securities of
the Company, other than the shares of Company Capital Stock and Company Options
and Other Rights set forth on the signature page hereof.
 
(b) Stockholder has and will have the legal capacity, power and authority to
enter into and perform all of Stockholder's obligations under this Agreement.
This Agreement has been duly executed and delivered by Stockholder and, if
Stockholder is a corporation or partnership, has been duly authorized by all
requisite corporate or partnership action of Stockholder, as the case may be,
and upon its execution and delivery by IMSI and IMSI Delaware, will constitute a
legal, valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting or relating to creditors rights generally, and the availability
of injunctive relief and other equitable remedies.
 
(c) The execution, delivery and performance by Stockholder of this Agreement
will not (i) conflict with, require a consent, waiver or approval under, or
result in a breach of or default under, any of the terms of any contract,
commitment or other obligation (written or oral) to which Stockholder is a party
or by which any of Stockholder's assets may be bound, and, if Stockholder is a
corporation or partnership, the organizational documents of Stockholder, or (ii)
violate any order, writ injunction, decree, judgment, order, statute, rule or
regulation applicable to Stockholder or any of its assets.
 
4

--------------------------------------------------------------------------------


(d) No filing with, and no permit, authorization, consent or approval of, any
state or federal public body or authority is necessary for the execution of this
Agreement by Stockholder and the consummation by Stockholder of the transactions
contemplated hereby.
 
7.    Adjustments; Additional Shares. In the event (a) of any stock dividend,
stock split, merger, recapitalization, reclassification, combination, exchange
of shares or the like of the capital stock of the Company on, of or affecting
the Subject Shares or (b) that Stockholder shall become the Beneficial Owner of
any additional shares of Company Capital Stock or other securities entitling the
holder thereof to vote or give consent with respect to the matters set forth in
Section 2(a), then the terms of this Agreement shall apply to the shares of
Company Capital Stock or other instruments or documents held by Stockholder
immediately following the effectiveness of the events described in clause (a) or
Stockholder becoming the Beneficial Owner thereof as described in clause (b), as
though, in either case, they were Subject Shares hereunder.
 
8.     Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. To the maximum extent permitted by Law, (a) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it was given and (b) no notice to or demand on one party shall be deemed to be a
waiver of any obligation of such party or the right of the party giving such
notice or demand to take further action without notice or demand.
 
9.     Assignment. This Agreement may not be assigned by either party hereto
without the prior written consent of the other party. Subject to the foregoing,
all of the terms and provisions of this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective executors, heirs,
personal representatives, successors and assigns.
 
10.    Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto, set
forth the entire understanding of the parties with respect to the subject matter
hereof. Any and all previous agreements and understandings between or among the
parties regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement.
 
5

--------------------------------------------------------------------------------


11.     Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally; (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier; (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day; or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:
 
If to IMSI or IMSI Delaware, to:


International Microcomputer Software, Inc.
75 Rowland Way
Novato, CA 94945
Attn: Martin Wade III, Chief Executive Officer
Facsimile: (415) 897-2544


With a required copy to:


Morgan, Lewis & Bockius, LLP
2 Palo Alto Square
3000 El Camino Real, Suite 700
Attn: Tom Kellerman
Facsimile: (650) 843-4001


If to Stockholder:


_________________________
_________________________
_________________________
Attn:_____________________
Facsimile:_________________


With a required copy to:


_________________________
_________________________
_________________________
Attn:_____________________
Facsimile:_________________


6

--------------------------------------------------------------------------------


or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.


12.     Captions. All captions contained in this Agreement are for convenience
of reference only, do not form a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement.
 
13.     Counterparts. This Agreement may be executed in counterparts, and either
party may execute such counterpart, both of which when executed and delivered
shall be deemed to be an original and which counterparts taken together shall
constitute but one and the same instrument.
 
14.     Severability; Enforcement. Any provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
15.     Specific Performance. Stockholder acknowledges that the agreements
contained in this Agreement are an integral part of the transactions
contemplated by the Merger Agreement, and that, without these agreements, IMSI
and IMSI Delaware would not enter into the Merger Agreement, and acknowledges
that damages would be an inadequate remedy for any breach by Stockholder of the
provisions of this Agreement. Accordingly, Stockholder agrees that Stockholder's
obligations hereunder shall be specifically enforceable and Stockholder shall
not take any action to impede the other from seeking to enforce such right of
specific performance.
 
16.     Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the Laws of the State of California, without giving
effect to any choice of Law or conflict of Laws rules or provisions (whether of
the State of California or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of California.
Each party irrevocably submits to the exclusive jurisdiction of (a) California,
and (b) the United States District Court for the Northern District of
California, for the purposes of any Action arising out of this Agreement or any
transaction contemplated hereby. Each party agrees to commence any such Action
either in the United States District Court for the Northern District of
California or if such Action may not be brought in such court for jurisdictional
reasons, in the Superior Court of the State of California, Santa Clara County.
Each party further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party's respective address set forth
above shall be effective service of process for any Action in California with
respect to any matters to which it has submitted to jurisdiction in this Section
15. Each party irrevocably and unconditionally waives any objection to the
laying of venue of any Action arising out of this Agreement or the transactions
contemplated hereby in (i) the United States District Court for the Northern
District of California, or (ii) the Superior Court of the State of California
Santa Clara County, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such Action brought
in any such court has been brought in an inconvenient forum.
 
[Signature Page To Follow]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
all as of the day and year first above written.


INTERNATIONAL MICROCOMPUTER
SOFTWARE, INC.


By: _____________________________
Name:
Title:


BROADCASTER, INC.


By: _____________________________
Name:
Title:


ACCM ACQUISITION CORP.


By: _____________________________
Name:
Title:



If stockholder is a natural person
STOCKHOLDER



______________________________
(Signature)


______________________________
Print Name



If stockholder is a business or other entity
STOCKHOLDER



___________________________
Name


By: _____________________________
Name:
Title:



Number and class of shares of Capital Stock:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      
      
 

Number of Company Options and Other Rights:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
      
       